Name: Decision No 1/95 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 29 May 1995 adopting its rules of procedure
 Type: Decision
 Subject Matter: Europe;  European construction;  politics and public safety;  EU institutions and European civil service
 Date Published: 1995-10-25

 Avis juridique important|21995D1025(01)Decision No 1/95 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 29 May 1995 adopting its rules of procedure Official Journal L 255 , 25/10/1995 P. 0019 - 0023DECISION No 1/95 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 29 May 1995 adopting its rules of procedure (95/429/EC) THE ASSOCIATION COUNCIL, Having regard to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, and in particular Articles 105, 106, 107, 108, 109 and 110 thereof, Whereas that Agreement entered into force on 1 February 1995, HAS DECIDED AS FOLLOWS: Article 1 Chairmanship The Association Council shall be presided over alternately for periods of 12 months by a representative of the Council of the European Union, on behalf of the Community and its Member States, and a representative of the Government of the Republic of Bulgaria. The first period shall begin on the date of the first Association Council meeting and end on 31 December 1995. Article 2 Meetings The Association Council shall meet regularly at ministerial level once a year. Special sessions of the Association Council may be held if the Parties so agree, at the request of either Party. Unless otherwise agreed by the Parties, each session of the Association Council shall be held at the usual venue for meetings of the Council of the European Union at a date agreed by both Parties. The meetings of the Association Council shall be jointly convened by the secretaries of the Association Council in agreement with the President. Article 3 Representation The members of the Association Council may be represented if unable to attend. If a member wishes to be so represented, he must notify the President of the name of his representative before the meeting at which he is to be so represented. The representative of a member of the Association Council shall exercise all the rights of that member. Article 4 Delegations The members of the Association Council may be accompanied by officials. Before each meeting, the President shall be informed of the intended composition of the delegation of each Party. A representative of the European Investment Bank shall attend the meetings of the Association Council, as an observer, when matters which concern the Bank appear on the agenda. The Association Council may invite non-members to attend its meetings in order to provide information on particular subjects. Article 5 Secretariat An official of the General Secretariat of the Council of the European Union and an official of the Mission of the Republic of Bulgaria in Brussels shall act jointly as secretaries of the Association Council. Article 6 Correspondence Correspondence addressed to the Association Council shall be sent to the President of the Association Council at the address of the General Secretariat of the Council of the European Union. The two secretaries shall ensure that correspondence is forwarded to the President of the Association Council and, where appropriate, circulated to other members of the Association Council. Correspondence circulated shall be sent to the General Secretariat of the Commission, the Permanent Representations of the Member States and the Mission of the Republic of Bulgaria in Brussels. Communications from the President of the Association Council shall be sent to the addresses by the two secretaries and circulated, where appropriate, to the other members of the Association Council at the addresses indicated in the preceding paragraph. Article 7 Publicity Unless otherwise decided, the meetings of the Association Council shall not be public. Article 8 Agendas for meetings 1. The President shall draw up a provisional agenda for each meeting. It shall be forwarded by the secretaries of the Association Council to the addresses referred to in Article 6 not later than 15 days before the beginning of the meeting. The provisional agenda shall include the items in respect of which the President has received a request for inclusion in the agenda not later than 21 days before the beginning of the meeting, save that items shall not be written into the provisional agenda unless the supporting documentation has been forwarded to the secretaries not later than the date of despatch of the agenda. The agenda shall be adopted by the Association Council at the beginning of each meeting. An item other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 2. The President may, in agreement with the two Parties, shorten the time limits specified in paragraph 1 in order to take account of the requirements of a particular case. Article 9 Minutes Draft minutes of each meeting shall be drawn up by the two secretaries. The minutes shall, as a general rule, indicate in respect of each item on the agenda: - the documentation submitted to the Association Council, - statements the entry of which has been requested by a member of the Association Council, - the decisions taken, the statements agreed upon and the conclusions adopted. The draft minutes shall be submitted to the Association Council for approval. They shall be approved within three months after each Association Council meeting. When approved, the minutes shall be signed by the President and the two secretaries. The minutes shall be filed in the archives of the General Secretariat of the Council of the European Union; a certified copy shall be forwarded to each of the addressees referred to in Article 6. Article 10 Decisions and recommendations 1. The Association Council shall take its decisions and recommendations by common agreement of the Parties. During the inter-sessional period, the Association Council may take decisions or recommendations by written procedure if both Parties so agree. 2. The decisions and recommendations of the Association Council within the meaning of Article 107 of the Europe Agreement shall be entitled respectively 'Decision` and 'Recommendation` followed by a serial number, by the date of their adoption and by a description of their subject. The decisions and recommendations of the Association Council shall be signed by the President and authenticated by the two secretaries. Decisions and recommendations shall be forwarded to each of the addressees referred to in Article 6. The Association Council may decide to order publication of its decisions and recommendations in the Official Journal of the European Communities and the Darjaven Vestnik. Article 11 Languages The official languages of the Association Council shall be the official languages of the two Parties. Unless otherwise decided, the Association Council shall base its deliberations on documentation prepared in these languages. Article 12 Expenses The Community and the Republic of Bulgaria shall each defray the expenses they incur by reason of their participation in the meetings of the Association Council, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. Expenditure in connection with interpreting at meetings, translation and reproduction of documents shall be borne by the Community, with the exception of expenditure in connection with interpreting or translation into or from Bulgarian, which shall be borne by the Republic of Bulgaria. Other expenditure relating to the material organization of meetings shall be borne by the Party which hosts the meetings. Article 13 Association Committee 1. An Association Committee is hereby established in order to assist the Association Council in carrying out its duties. It shall be composed of representatives of the members of the Council of the European Union and of members of the Commission of the European Communities, on the one hand, and of representatives of the Bulgarian Government on the other, normally at senior civil servant level. 2. The Association Committee shall prepare the meetings and the deliberations of the Association Council, implement the decisions of the Association Council where appropriate and, in general, ensure continuity of the association relationship and the proper functioning of the Europe Agreement. It shall consider any matter referred to it by the Association Council as well as any other matter which may arise in the course of the day-to-day implementation of the Europe Agreement. It shall submit proposals or any draft decisions/recommendations for adoption to the Association Council. 3. In cases where the Europe Agreement refers to an obligation to consult or a possibility of consultation, such consultation may take place within the Association Committee. The consultation may continue in the Association Council if the two Parties so agree. 4. The rules of procedure of the Association Committee are annexed to this Decision. Article 14 Subcommittee and special groups The subcommittees and working groups which have been set up by the Joint Committee mentioned in Article 39 of the Interim Agreement of 8 March 1993 between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria, of the other part, on trade and trade-related matters shall be maintained until the first Association Committee meeting, which will determine the new list of subcommittees and working groups. They shall be considered to work under the authority of the Association Committee, to which they shall report after each of their meetings. The Association Committee may decide to abolish any existing subcommittees or groups, modify their terms of reference or set up further subcommittees or groups to assist it in carrying out its duties. These subcommittees and groups shall not have any decision-making power. Done at Brussels, 29 May 1995. For the Association Council The President M. BARNIER